 1                                                                                 JS-6
 2
 3
 4
 5
 6
                          UNITED STATES DISTRICT COURT
 7
            CENTRAL DISTRICT OF CALIFORNIA – EASTERN DIVISION
 8
 9    Ferrara Candy Company,                                Case No. EDCV 20-2375 JGB
                                                                      (KKx)
10
                                             Plaintiff,
11
                   v.
12                                                                  JUDGMENT
      Inland Empire 420 Supply and Jessica Mohr,
13
14                                       Defendants.
15
16   TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
17   Judgment for Plaintiff shall be entered as follows:
18
        1. Defendants are ORDERED to destroy any remaining Medicated Nerds Rope
19
           in their possession, including packaging, and any advertising, marketing, or
20
           promotional materials that include unauthorized uses of the NERDS Marks;
21
        2. Defendants are ENJOINED from the manufacture, marketing, sale,
22
           advertising, and distribution of Medicated Nerds Rope or any other
23
           unauthorized products bearing or advertised under the Nerds Marks, and
24
           any mark similar to or dilutive of the Nerds Marks; and engaging in any other
25
           conduct that tends to falsely represent, or that is likely to confuse, mislead,
26
           or deceive consumers into believing, that IE 420 or its products or services
27
28
 1        are sponsored, approved, or licensed by Ferrara, or are in some way
 2        connected or affiliated with Ferrara.
 3     3. Plaintiff is ORDERED to mail a copy of this order and the judgment
 4        concurrently filed therewith to Defendants. Plaintiff shall file Proof of
 5        Service with the Court within ten days of the date of this Order.
 6
       4. The Court shall retain jurisdiction over this matter for the purpose of
 7
          enforcing Judgment.
 8
 9
10
11
     Dated: June 23, 2021
12
13                                           THE HONORABLE JESUS G. BERNAL
14                                           United States District Judge
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                              2
